This is a motion filed by the plaintiff for reargument on her bill of exceptions. The opinion of this court is to be found in38 R.I. 316. The plaintiff sets forth in her petition that:
"The Supreme Court in its opinion handed down November 10, 1915, said as follows: `It does not appear to be disputed that the highway upon either side of the Silver Hook Bridge was, at the time of the accident to the plaintiff, under the supervision and control of the state board of public roads. The bridge also came under the control of the same board upon the passage of the act on May 3, 1912, and thereafter the state, through its board, was the only party invested with the power and authority to reconstruct or repair it.' *Page 529 
"During the first week of the session of the General Assembly of the State of Rhode Island, the plaintiff caused a resolution to be introduced in the House of Representatives, asking that the State appropriate a sum of money to compensate her for her injuries complained of in this action. Said resolution was referred to the Joint Committee on Accounts and Claims of the House of Representatives and Senate. Said committee received evidence from members and employees of the State Board of Public Roads of the State of Rhode Island to the effect that the road leading from the line of the City of Providence through Cranston to the Silver Hook Bridge had never been built or repaired or constructed by the State Board of Public Roads and that no work had been done by the State Board of Public Roads or under its supervision on said road from the Providence City Line to Silver Hook Bridge.
"Warwick Avenue from the Providence City Line to Spencer's Corner, in Warwick, was included under Resolution 80, Acts, 1908, as a part of the State Highway System. It was rebuilt by the State in 1912 on the south end of the bridge southerly through Warwick under the supervision of the State Board, but the State Board never built or repaired or worked on said Warwick Avenue from said Silver Hook Bridge, northerly to the Providence City Line.
"An examination of the transcript of evidence in this case does not reveal that the State Board of Public Roads ever did any work on said road in the City of Cranston leading from the Providence City Line to said Silver Hook Bridge.
"The Attorney-General in the presence of counsel for the plaintiff, advised said Committee on Accounts and Claims when said resolution was being considered by it that unless said road leading from the City Line of the City of Providence, through Cranston to the Silver Hook Bridge had been built or repaired by the State Board of Public Roads, prior to June 17, 1913, the date on which the plaintiff was injured, and unless work had been done by the State Board of Public *Page 530 
Roads on said road before that time, said Silver Hook Bridge was not on June 17, 1913 `Lying in any highway or highways which had been constructed by or upon which work had been done by the State under the supervision of the State Board of Public Roads,' and therefore said Silver Hook Bridge was not under the supervision of the State Board of Public Roads on June 17, 1913.
"The plaintiff contends that since it does not appear in evidence that said road from the Silver Hook Bridge through the City of Cranston to the Providence City Line was ever built or constructed by the State Board of Public Roads or that any work on said road was ever done under the supervision of the State Board of Public Roads that said Silver Hook Bridge under the decision of this Honorable Court in this case was not, on June 17, 1913, under the supervision of the State Board of Public Roads, and that if the status of said bridge had not been changed by the bridge act of May, 1912, the City of Cranston was obliged to keep said bridge in repair on June 17, 1913."
Warwick Avenue, from the Providence city line to Spencer's Corner, in Warwick, was included in and became a part of the State highway system under Resolution 80, Acts of 1908. This resolution added to the State highway system certain sections of the highways in the town of Warwick therein specified and, among others, the portion of the highway "beginning at the city line on Broad Street and extending southerly on Broad Street and Warwick Avenue to Spencer's Corner." Located in Warwick Avenue and within the portion thereof thus described is the Silver Hook Bridge. That portion of the highway between the bridge and Spencer's Corner was rebuilt by the State in 1912, under the supervision of the state board of public roads, but the other portion between said bridge and the Providence city line had never been rebuilt, repaired, or worked upon under the supervision of said board prior to the date of the accident to the plaintiff, June 17, 1913. The question now raised is, are the two portions of Warwick Avenue, upon *Page 531 
either side of the bridge, so separated and distinct from each other that work done upon one portion, under the supervision of said board, will not be effective in bringing the other portion within the provisions of Section 1, Chapter 846 of the Public Laws? We do not think they are so separated, but that on the contrary they form a continuous highway in which lies the Silver Hook Bridge and that work upon one part must be regarded as work upon the whole. The resolution before mentioned does not suggest any division of this section, but describes it as beginning at the city line and ending at Spencer's Corner. The bridge having come under the control of the board of public roads and work having been done upon the highway by said board prior to the accident we see no reason for changing or modifying our former conclusion that the city of Cranston cannot be held responsible for its defective condition.